Citation Nr: 0001345	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  96-32 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1982 to May 
1986.  

This matter arose from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the veteran's claim to reopen a previously 
denied claim for service connection for a low back disorder 
and which denied his claim for entitlement to an evaluation 
in excess of 10 percent for hypertension.  By a remand 
decision of January 1998, the Board of Veterans' Appeals 
(Board) determined that new and material evidence had been 
submitted to reopen a previously denied claim for service 
connection for a low back disorder, and referred the two 
issues on appeal here back to the RO for further development.  
The requested development having been completed, the case has 
been returned to the Board for resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained by the 
RO.  

2.  The veteran has been diagnosed as having a mild disc 
protrusion at L5-S1.  

3.  The record on appeal contains competent medical evidence 
of a nexus between the veteran's currently diagnosed low back 
disorder and his active service.  

4.  The veteran's hypertension is objectively shown to be 
productive of not more than diastolic pressure predominantly 
100 or more, but not consistently or predominantly 110 or 
more.  In addition, his hypertension is not objectively shown 
to be productive of more than a diastolic pressure reading of 
predominantly more than 100, or systolic pressure 
predominantly 160 or more.  The veteran's hypertension is 
shown to require continuous medication for control.  


CONCLUSIONS OF LAW

1.  The veteran's low back disorder was incurred in service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (1999).  

2.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.104, 
Diagnostic Code 7101 (1999); 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Low Back Disorder

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for a low back disorder is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the veteran has presented a 
claim that is not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
that claim.  The Board is also satisfied that all relevant 
facts pertaining to this issue have been properly and 
sufficiently developed.  

Service connection may be granted for a disability resulting 
from an injury or disease incurred in or aggravated 
coincident to service.  See 38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  In addition, if a condition noted 
during service is not shown to have been chronic, then 
generally, a showing of continuity of symptomatology after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b) (1999).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Service connection is warranted for a disability if 
the evidence supports the claim or is in relative equipoise.  
If the preponderance of the evidence is against the claim, 
the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

The veteran's service medical records, to include the report 
of his service separation examination are completely negative 
for any complaint or indication of a low back disorder.  
Likewise, the report of a VA rating examination conducted in 
October 1986, following shortly after the veteran's discharge 
from service is also negative for any complaints or other 
indications of a low back disorder.  The veteran first filed 
a claim for service connection for a low back disorder in 
November 1988.  This claim was denied by a rating decision of 
December 1988 which found that given the complete lack of any 
evidence including complaints of or treatment for a low back 
disorder, service connection for a low back disorder was not 
warranted.  

In November 1996, the veteran filed a claim to reopen his 
previously denied claim for service connection for a low back 
disorder.  This claim was denied by a December 1996 rating 
decision.  In the ensuing appeal, the Board determined, in 
January 1998, that the veteran had submitted new and material 
evidence with respect to his claimed low back disorder, and 
that his claim for service connection was reopened.  The 
Board then remanded the case back to the RO for additional 
development, and the RO again denied the veteran's claim for 
service connection for a low back disorder.  

Contemporaneous clinical treatment records dating from 
approximately July 1986 through March 1999 show that the 
veteran was first seen for complaints of low back pain in 
February 1989.  He continued to complain of experiencing low 
back pain from February 1989 to the present time.  In March 
1992, the veteran was found to have what was characterized as 
a mild diffuse disc bulge at the L5-S1 level, which was 
slightly greater on the right with a small bony spur 
projecting in the midline, minimally compressing the anterior 
aspect of the thecal sac.  Mild facet hypertrophy was noted 
at that time, but the veteran's nerve root exits showed no 
significant encroachment.  He was diagnosed with a mild 
discogenic disease at L5-S1.  The veteran continued to 
complain of experiencing low back pain until the present 
time.  

Of some interest is a treatment note from the veteran's 
treating physician, Berthold J. Pembaur, M.D., dated in 
January 1995, which indicates that an X-ray of the lumbar 
spine showed minimal scoliosis.  At that time, no arthritis 
or disc disease was apparent, according to Dr. Pembaur.  Dr. 
Pembaur also submitted a statement in March 1996 stating, in 
effect, that he had treated the veteran for low back pain, 
and that his low back pain was felt to be the result of a 
mild scoliosis.  However, Dr. Pembaur's finding of scoliosis 
was the only such diagnosis contained within the voluminous 
medical treatment records.  

In support of his claim, the veteran submitted a statement 
dated in October 1992 from a chiropractor, James T. Tassell, 
D.C., indicating that the veteran had stated that he had 
sustained a back injury in service.  The chiropractor 
concluded with a  diagnosis of lumbar intervertebral disc 
syndrome, and that X-rays dating back to 1986 revealed lumbo-
sacral misalignment at L5-S1.  There was no indication, 
however, as to which X-rays "dating back to 1986" the 
chiropractor was referring, particularly given that none of 
the X-rays associated with the veteran's claims file show any 
disc abnormalities prior to March 1992.  

A statement dated in November 1996 was received from an 
orthopedic surgeon, David H. Gillis, M.D., whom the veteran 
had seen for purposes of obtaining a medical opinion 
regarding a diagnosis and opinion as to the etiology of his 
low back disorder.  Dr. Gillis stated that the veteran 
reported having sustained a low back injury in service in 
1984, and that he currently experienced all manner of 
physical impairments due to that injury.  Dr. Gillis stated 
that he had reviewed X-rays taken by a VA hospital, and 
indicated that those X-rays showed evidence of degenerative 
disc disease of the low back with mild osteoarthritis.  In 
addition, Dr. Gillis offered that there appeared to be 
evidence of a slight retrolisthesis present at L5-S1.  He 
concluded with diagnoses of chronic sprain/strain of the 
lumbosacral spine, secondary to mechanical low back deformity 
(L5-S1 retrolisthesis and degenerative disc disease); and 
aggravation of pre-existing conditions above, secondary to 
the alleged 1984 injury, with early osteoarthritis at the 
lumbosacral junction.  Dr. Gillis continued to state that he 
had "thoroughly reviewed the records" pertaining to the 
veteran, and that after taking into consideration all factors 
involved in the alleged accident, he was convinced by a 
"medical probability far greater than 50 percent" that the 
"aggravation of pre-existing conditions" should be service 
connected, because they were present in 1984 at the time of 
the alleged injury.  Dr. Gillis failed to state, however, 
what "conditions" were pre-existing, or upon what specific 
evidence he based that opinion.  

In any event, in a follow-up letter dated in April 1998, Dr. 
Gillis reiterated his earlier conclusion that the veteran's 
low back disorder had been incurred in or aggravated by 
service.  He stated that "I unequivocally continue to 
maintain that I am greater than 50 percent certain that all 
his (the veteran's) present diagnoses are directly and 
indirectly related to the initial trauma. . ." (the alleged 
1984 low back injury).  

Pursuant to the Board's January 1998 Remand Order, the 
veteran underwent a two-part VA rating examination in May 
1998.  The report of first part of the examination includes 
the veteran's self-reported history of having sustained an 
injury to his low back while lifting heavy objects in service 
in 1984.  The veteran reported that he had experienced 
problems with his back since that time, and that physical 
activities, particularly work-related activities, tended to 
aggravate his low back disorder.  The examiner concluded with 
diagnoses of degenerative disc disease of the lumbar spine 
and chronic right radiculopathy at L5.  With respect to the 
etiology of the veteran's low back disorder, the examiner 
offered that the veteran's currently diagnosed low back 
disorder was consistent with a previous back injury, although 
was unclear as to when that injury actually occurred.  He 
stated that the veteran's back disorder was compatible with 
his claim of having sustained an injury in 1984, but that 
there was no mention of a back injury during service or as 
reflected by the report of the service separation 
examination.  Therefore, the examiner stated that given the 
lack of any indication of a low back injury in service, it 
was unlikely that the veteran's low back disorder stemmed 
from his active service.  

However, the Board observes that in a stricken portion of the 
examiner's conclusion, he had previously indicated that "by 
the veteran's history, it is at least as likely as not that 
his current back disorder does stem, at least in part, from 
his period of active duty."  The Board acknowledges that 
while this portion of the examination report was stricken, 
and that the language stating that the veteran's low back 
disorder did not likely stem from his active service was 
inserted in its place.  Even so, the stricken portion of the 
examiner's conclusion underscores the fact that the absence 
of any indication of an injury in service was the sole basis 
for concluding that the veteran's currently diagnosed low 
back disorder had not been incurred in service.  This 
conclusion was reached despite the examiner's finding that 
the veteran's diagnosed low back disorder was compatible with 
an injury dating back to 1984.  

The veteran also underwent a neurological examination in May 
1998, as the second component of the rating examination 
conducted pursuant to the Board's January 1998 Remand Order.  
The report of that examination shows that the veteran was 
unable to state with any degree of clarity or certainty when 
or how his low back injury allegedly occurred in 1984.  He 
initially stated that he injured his back while jumping off 
trucks, and later indicated that he had sustained the injury 
while lifting objects in the supply room.  In any event the 
veteran reported experiencing a variety of symptoms including 
chronic pain, weakness, and numbness in the extremities.  On 
examination, the veteran was found to be very muscularly 
developed, but nonetheless, put forth what the examiner 
characterized as a "very poor effort throughout the 
examination" in addition to his account of the alleged 1984 
injury.  Of some note was the examiner's observation that the 
veteran demonstrated no more than 3/5 strength, despite very 
well developed muscles, but that when surprised, he was shown 
to have 5/5 strength.  The examiner concluded that the 
veteran suffered from lumbosacral strain and from very mild, 
early, diabetic neuropathy.  She offered her opinion that she 
did not believe the veteran's low back disorder had any 
relationship with his active service, because of his 
inability to state with any clarity how or when he was 
injured, and the fact that he did not seek any medical 
treatment until several years after his alleged injury.  The 
examiner offered her opinion that given the lack of any 
evidence of a low back injury in service the most likely 
etiology of his currently diagnosed back disorder was an 
injury sustained at his job with the United States Postal 
Service (USPS) in the early 1990s.  

A statement dated in May 1999 was received from an additional 
chiropractor, Randall J. Fick, D.C., D.A.B.C.O., stating that 
he had first seen the veteran in March 1999 for what he 
characterized as a service-incurred low back injury.  The 
chiropractor stated that he reviewed numerous X-ray reports, 
and that based upon that review and a physical examination, 
he concluded to within a reasonable degree of medical 
certainty that the current status of the veteran's low back 
disorder was consistent with his descriptions of having been 
injured in service in 1984.  The chiropractor stated that the 
subsequent degeneration of the L5-S1 disc space also fit 
within the time line of an injury sustained in 1984.  He 
further offered his opinion that he could not find any 
"medical findings to refute (the veteran's) report of an 
injury from lifting in the supply room while in the Army in 
1984."  

The Board has evaluated the objective medical and quasi-
medical evidence, and concludes that after resolving all 
reasonable doubt in favor of the veteran, the evidence 
supports a grant of service connection for a low back 
disorder.  The Board notes that the veteran testified and 
otherwise stated that he did not report the injury at the 
time of its incurrence in 1984, because he feared being 
discharged from the service prematurely.  While this 
purported explanation does not adequately account for the 
veteran's failure to report the back injury at the time of 
his service separation examination or at the time of the 
October 1986 VA rating examination, his account has 
essentially remained consistent since approximately 1988 when 
he first filed a claim for service connection for a low back 
disorder.  The Board also acknowledges the VA rating 
examiner's observations that the veteran was unable to offer 
a coherent or credible account regarding the incurrence of 
the alleged injury itself.  

However, the veteran has presented evidence consisting of 
medical opinions from Dr. Gillis that his diagnosed low back 
disorder was incurred as a result of an in-service injury in 
1984, and opinions from chiropractors, all stating that his 
low back disorder was incurred in service.  The Board finds 
that the evidence containing the greatest probative value, 
however, consists of the medical examination report of May 
1998 from the VA rating examiner who conducted the 
examination of the veteran's lumbar spine, and the May 1999 
report from the veteran's chiropractor, Randall J. Fick, D.C.  
Both reports stated, in substance, that the degree of 
severity of the veteran's low back disorder was consistent 
with an injury sustained in 1984.  The Board acknowledges 
that the VA rating examiner ultimately concluded that the 
veteran's low back disorder had not been incurred in service.  
However, from the nature of the report, including the 
stricken portion referred to above, it appears that the 
examiner's conclusion in this regard was based solely upon 
the lack of any complaint of a low back disorder in service, 
even though he had also noted that the degree of severity of 
the veteran's diagnosed low back disorder "was compatible 
with" his claim of having sustained an injury in 1984.  In 
addition, the Board observes that the veteran's chiropractor, 
in his May 1999 report, also concluded that based on a review 
of the record that the degree of degeneration of the L5-S1 
disc space also fit within the time line of an injury 
sustained in 1984.  

Accordingly, the Board finds that while some medical opinions 
presented, such as those offered by Dr. Gillis, fail to 
contain adequate support or explanation, (aside from merely 
noting current clinical findings) for the assertions 
contained therein, particularly with regard to Dr. Gillis' 
references to a "pre-existing" condition of some sort, the 
evidence is at least in equipoise.  Accordingly, after 
resolving all reasonable doubt in favor of the veteran, the 
evidence supports a grant of service connection for a low 
back disorder.  

In reaching this decision, the Board also recognizes that the 
veteran has presented multiple symptoms and complaints 
regarding the nature and severity of his low back disorder.  
In addition, the Board acknowledges that the rating examiner 
who conducted the neurological portion of the May 1998 rating 
examination observed that the veteran's complaints and 
demonstrated symptomatology appeared to be greatly 
exaggerated.  However, such issues are not currently before 
the Board and are not for consideration at this time.  

II.  Increased Rating for Hypertension

The veteran's claim for entitlement to an evaluation in 
excess of 10 percent for his hypertension is well grounded.  
An allegation that a service-connected disability has 
increased in severity is sufficient to well ground a claim 
for an increased rating.  See Caffrey v. Brown, 6 Vet. App. 
337, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 628, 632 
(1992).  The Board also finds that all relevant facts have 
been properly developed.  See 38 U.S.C.A. § 5107(a).  The 
evidence includes the veteran's service medical records, 
records of treatment following service, reports of VA rating 
examinations, transcripts of personal hearing testimony given 
before a Hearing Officer at the RO, and personal statements 
made by the veteran in his own behalf.  The Board is unaware 
of any additional relevant evidence which is available in 
connection with this appeal.  Therefore, no further 
assistance to the veteran regarding the development of 
evidence is required.  See McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  In 
addition, where entitlement to service connection has already 
been established, and an increase of a disability evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Historically, service connection for hypertension was granted 
by a November 1986 rating decision.  A 10 percent evaluation 
was assigned, effective from May 28, 1986.  In February 1996, 
the veteran filed a claim for an increased rating for his 
hypertension, in which he contended that his hypertension had 
increased in severity, and that it had also resulted in 
diabetes mellitus.  This claim was denied by an April 1996 
rating decision, and this appeal followed.  By a remand 
decision of January 1998, the Board granted service 
connection for the veteran's diabetes mellitus.  That issue 
is no longer before the Board.  In addition, the Board noted 
that during the pendency of the veteran's appeal, the 
regulations governing disability evaluations for hypertension 
had been revised before they could have been considered by 
the RO.  Accordingly, that issue was referred back to the RO 
for further development.  

Contemporaneous clinical treatment records dating from 
approximately July 1986 through May 1999 fail to show that 
the veteran's diastolic pressure predominantly exceeded 100, 
or that his systolic pressure predominantly exceeded 160.  In 
fact, the record shows that in August 1987, the veteran did 
have a systolic pressure of 164, but the systolic pressure 
dropped back down to 125 by October 1997.  There is no other 
indication in the voluminous treatment records of the 
veteran's systolic pressure meeting or exceeding 160.  With 
respect to diastolic pressure, the clinical treatment records 
show that the veteran's diastolic pressure predominantly 
remained below 100, with isolated and periodic exceptions 
noted.  However, the treatment records consistently show that 
it was necessary to control the veteran's blood pressure 
through medication, and that when his medication was 
disrupted, his blood pressure would typically rise.  

The veteran underwent a VA rating examination in May 1998.  
The report of that examination shows that his blood pressure 
was 130/84, and that his cardiovascular system had a regular 
rate and rhythm.  The examiner concluded with a diagnosis of 
hypertension.  

Under the rating criteria for hypertension in effect at the 
time the veteran filed his claim, a 10 percent evaluation was 
assigned for diastolic pressure of predominantly 100 or more.  
If continuous medication was shown to be necessary for 
control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more, a minimum rating of 10 
percent was assigned.  A 20 percent rating was contemplated 
in situations in which the diastolic pressure was 
predominantly 110 or more with definite symptoms.  Upon a 
showing of diastolic pressure predominantly 120 or more, and 
with moderately severe symptoms, a 40 percent rating was 
contemplated.  Assignment of a 60 percent rating required a 
showing of diastolic pressure predominantly 130 or more with 
severe symptoms.  Id.  

By a regulatory amendment which became effective from January 
12, 1998, substantive changes were made to the schedular 
criteria for evaluating cardiovascular disorders, including 
hypertension, as set forth in 38 C.F.R. §§ 4.104, et seq.  
See 62 Fed. Reg. 65207-65224 (1997).  Where a law or 
regulation changes while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  However, in Rhodan v. West, 12 Vet. App. 
55 (1998), the United States Court of Appeals for Veterans 
Claims (Court) noted that, where compensation is awarded or 
increased "pursuant to any Act or administrative issue, the 
effective date of such an award of increase. . . shall not be 
earlier than the effective date of the Act or administrative 
issue."  Id. at 57.  See also 38 U.S.C.A. § 5110(g) (West 
1991).  As such, the Court found that this rule prevents the 
application of a later, liberalizing law to a claim prior to 
the effective date of the date of the liberalizing law.  

Under the revised criteria under 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1999), a 10 percent rating is warranted 
where there is diastolic pressure predominantly 100 or 
systolic pressure predominantly 160 or more, or; where the 
individual has a history of diastolic pressure of 100 or more 
who requires continuous medication for control.  Assignment 
of a 20 percent evaluation is contemplated in situations in 
which the diastolic pressure is predominantly 110 or more, 
or; systolic pressure predominantly 200 or more.  A 40 
percent rating is warranted where there is diastolic pressure 
that is predominantly 120 or more.  A 60 percent rating, the 
highest available under Diagnostic Code 7101, is assigned 
where the diastolic pressure is predominantly 130 or more.  
Id.  

Applying both the former and the revised criteria for 
evaluating hypertension to the evidence of record, the Board 
concludes that the currently assigned 10 percent rating 
adequately reflects the severity of the veteran's 
hypertension disability.  In addition, the Board finds that 
the preponderance of the evidence is against assignment of a 
higher rating under any other diagnostic code.  With respect 
to his claim for entitlement to an evaluation in excess of 10 
percent for his hypertension, the veteran has advanced the 
arguments that on one occasion he had an elevated blood 
pressure of 128/88 after an exercise test, and that he had 
experienced elevated diastolic pressure readings between 100 
and 110.  The Board acknowledges that it is indeed true that 
the veteran had periodic diastolic readings between 100 and 
110, and that he may likely have experienced a blood pressure 
reading of 128/88 following exercise.  In fact, the Board 
observes that on one occasion, in August 1997, the veteran's 
blood pressure was found to be 164/118, as noted above.  

However, true as they may be, these contentions are 
irrelevant for purposes of assessing the degree of severity 
of the veteran's hypertension within the rating schedule 
under both the former and revised Diagnostic Codes 7101.  
Under the applicable criteria, in order to be assigned an 
evaluation in excess of 10 percent, the former regulations 
required a showing of a predominantly elevated diastolic 
pressure reading of 110 or more, with definite symptoms.  
Under the revised regulations, assignment of an evaluation in 
excess of 20 percent requires a showing of a predominantly 
elevated diastolic pressure reading of 110 or more, or a 
systolic pressure reading of predominantly 200 or more.  As 
noted, the evidence fails to show that the veteran's has 
predominantly elevated diastolic pressure of 110 or more, and 
his systolic pressure was only shown to be above 160 on one 
isolated occasion.  Such blood pressure readings do not meet 
the criteria for a higher rating under either the former or 
the revised rating schedules.  

Moreover, the Board finds that the veteran's blood pressure 
readings, by themselves, fail to show a predominant diastolic 
pressure reading of 100 or more, or a predominant systolic 
pressure reading of 120 or more.  However, the Board finds 
that as the veteran's hypertension is necessarily controlled 
by medication, the currently assigned 10 percent rating is 
appropriate under both the former and the revised criteria.  
Accordingly, his claim for assignment of an evaluation in 
excess of 10 percent for hypertension is denied.  

The Board has considered the potential application of various 
provisions of Title 38 of the Code of Federal Regulations 
(1999).  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  Here there has been no showing that the disability 
under consideration, hypertension, has caused marked 
interference with employment, has necessitated frequent 
periods of hospitalization, or otherwise renders 
impracticable the application of the regular schedular 
standards.  The Board notes that the veteran requires 
medication to control his hypertension, and that he requires 
regular maintenance from health care professionals to ensure 
that his blood pressure does not rise to excessively high 
levels.  However, the veteran has not been shown to have 
undergone any inpatient treatment for his hypertension, and 
is currently noted to be employed by the U.S. Postal Service.  
The Board finds, therefore, that the evidence presented 
contraindicates any contention, whether actually raised or 
not, that the veteran is unable to obtain or retain gainful 
employment as a result of his hypertension.  In the absence 
of factors suggestive of an unusual disability picture, 
further development in keeping with the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (1999) is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (196); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

Because there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to reasonable doubt in his favor, the 
provisions of 38 U.S.C.A. § 5107 are not applicable.  Should 
the veteran's disability picture change, he may apply for an 
increase in his assigned disability rating.  See 38 C.F.R. 
§ 4.1.  At present, however, the Board finds no basis upon 
which to grant an increased rating for the veteran's 
hypertension.  



ORDER

Service connection for a low back disorder is granted.  

Entitlement to an evaluation in excess of 10 percent for the 
veteran's hypertension is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

